DETAILED ACTION

This Office Action is in response to Applicant's amendments and arguments filed with a Request for Continued Examination on August 17, 2022. Applicant has amended claims 1, 10 and 17.  Currently, claims 1-2, 4-11, 13-20 are pending. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on August 17, 2022 has been entered.

Response to Amendments

The 35 U.S.C. 103 rejections of claims 1-2, 4-11, 13-20 are maintained in light of applicant’s amendments.

Response to Arguments

Applicant’s arguments submitted on 8/17/22 have been considered but are not persuasive. 
Applicant argues on p. 7 of the remarks that the 103 rejections are improper.  Examiner disagrees.  Applicant argues on p. 7 of the remarks that Millius does not show using a database for extracting messages.   Applicant argues that at best Millius shows a databases that stores data including portions of extracted text but not storing the actual message.  Examiner notes given broadest reasonable interpretation, Millius indeed does show such database.  For instance, Figure 7 shows the conversation with messages and that information is depicted in the database of Figure 8.  Even the name of the database in Figure 8 is “extracted assigned text database.”.   Therefore, Millius indeed does show this feature would have been obvious to one of ordinary skill in the art.  Applicant further argues on p. 8 of the remarks that examiner has not shown how the database is conversation centric and that a message centric database is different than a conversation centric database.  Examiner notes the message database shown in Figure 8 is based on a conversation shown in Figure 7.  Thus, this can be considered conversation centric given broadest reasonable interpretation.   Applicant further argues on p. 8 of the remarks that Millius does not explicitly show using a database for extracting messages.  First, examiner notes this is not even a limitation of a claim.  Extraction in the Millius disclosure simply shows that identification explicitly occurs.  Applicnat further argues on p.8 of the remarks “the at least one database stores the task as an attribute associated with the conversation”.   Examiner disagrees and notes that the assigned context can be considered the task attribute which is associated with the conversation of Fig 7 of Millius.   Applicant further argues on p. 9 of the remarks that the cited art does not the amended language.   Examiner disagrees.  Examiner notes that much of the amended language was argued above and examiner has properly responded to those arguments.  Applicant further argues on p. 9 of the remarks that the cited art does not teach authorizing the second user to participate in the conversation based on determining that the first message comprises the information identifying the second user.  Examiner disagrees and notes Chen at col 9, line 18-37 shows that the inbox-outbox interface can be used to used to notify updates to authorized users.  Therefore, when this happens, because the message identifiers the users who the message is sent to, this can also be considered authorizing.   Applicant further argues that the cited art does not teach storing the particular type of attribute associated with the conversation based on the identifier of the conversation.  Examiner disagrees and notes that Millius at para [0037], [0117] and Figs 7-8 show an assigned context which can be considered a type of attribute for the task such as the task of shopping for bread using message ID ABC306.  Therefore, claims 1-2, 4-11, 13-20 remain rejected under 103.  

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-2, 4-11, 13-20 are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (US 8,639,552 B1) (hereinafter Chen) in view of Millius et al. (US 2019/0034483 A1) (hereinafter Millius).

Claims 1, 10 and 17:
Chen, as shown, discloses the following limitations of claims 1, 10 and 17:
A system (and corresponding method and non-transitory computer readable medium – col 40, line 3-10, showing processor and computer readable medium for implementation) comprising: at least one database (Fig 3, showing task creation database); and 
at least one computing device in communication with the at least one database, the at least one computing device configured to perform operations (col 3, line 5-16, showing computer processing of object and Figs 1-3, showing computing system) comprising:
receiving a plurality of messages in the conversation, the plurality of messages (col 5, line 53-59,  "In one embodiment, the system tracks the subject line of the message and the sending party, and if other messages from the same party, with the same subject line, are sent, they can also be posted to the same newly created task. This allows the system to move messages from the originator, and also other individuals in the email, into a chat page within the task management system.") comprising a first message sent from a first messaging application associated with a first user (col 5, line 33-47, "Bob would send an e-mail message with a specific subject line to Alice and Mary asking them to perform the task. In the email message, Bob would copy a specific email address of a task management system. The task management system would receive the email from Bob and first identify that Alice and Mary are all part of the same task group as Bob, based on header information in the email message, such as user e-mail addresses. In addition, the task management system would review the subject line and parse the text of the email message to determine the subject, or type of task to be created. In an alternate embodiment, the system may look for keywords or a specific formatting of text or fields within the e-mail message to determine the type of task, name of task, and due date for completion."); 
determining that the first message comprises information identifying a second user (col 5, line 33-47, "Bob would send an e-mail message with a specific subject line to Alice and Mary asking them to perform the task. In the email message, Bob would copy a specific email address of a task management system. The task management system would receive the email from Bob and first identify that Alice and Mary are all part of the same task group as Bob, based on header information in the email message, such as user e-mail addresses.") and indicates a task assigned by the first user to the second user (col 8, line 63 to col 9, line 17, "In addition, tasks may be presented in a user's inbox-outbox interface. For example, Task 1 that is created by User 1 and assigned to User 2 may appear in User 1's outbox and in User 2's inbox. The inbox-outbox interface can present the schedule for completing the task, such as the timeline for completing each step of the task. Further, the inbox-outbox interface can display the status of the task. For example, the interface can indicate whether the task is assigned, pending, or completed. Other status types may also be possible. An assigned task may be a task that has been assigned by the task creator to the task recipient(s), but that has not yet been accepted by the task recipient(s) and/or not yet begun by the task recipient(s). A pending task may be a task that has been accepted by the task recipient(s) but that is currently being performed by the task participants. A completed task may be a task that has been fully performed by the task participants. The inbox-outbox interface may also sort the tasks by status, such that tasks that are to be performed by the user are presented before tasks that are to be performed by another user. Further, the inbox-outbox interface may sort the tasks by due date, such that tasks that are due sooner are presented before tasks that are due later." and col 5, line 40-44, "In addition, the task management system would review the subject line and parse the text of the email message to determine the subject, or type of task to be created."); 
authorizing the second user to participate in the conversation based on determining that the first message comprises the information identifying the second user (col 9, line 18-37, "As with documents and messages, the tasks stored on the server(s) and presented in the inbox-outbox interface may be updated by the authorized users (e.g., task participants). Authorized users may be notified when the objects are updated. For example, when one user has begun a task, the user may update the task status to "pending." Similarly, when a user completes a task, the user can update the task status to "completed." These updated task statuses may be presented to other authorized users on their respective inbox-outbox interfaces. Furthermore, the inbox-outbox interface can indicate the date and/or time that various actions have been taken and by whom. The inbox-outbox interface can therefore act as a common interface that holds all authorized users or task participants accountable for their assigned responsibilities and ensures that the task timelines are followed. Thus, the inbox-outbox interface may also serve as a persistent interface for storing and editing tasks, in addition to documents and messages. Moreover, the inbox-outbox provides a centralized real-time platform for knowing the status of all ongoing tasks by the authorized users." and col 38, line 50 to col 40, line 2);
receiving information indicative of a date associated with the first message (col 5, line 33-47, due date for completion); and 
storing in the at least one database an association among at least the first message, the second user, and the date (col 5, line 48 to col 6, line 6, "Once the task management system has identified the parties and the task to be completed, a record is created in the task management system corresponding to the new task. This record would include information regarding the task, its timeline for completion, and the parties that are involved in working on the task. In one embodiment, the system tracks the subject line of the message and the sending party, and if other messages from the same party, with the same subject line, are sent, they can also be posted to the same newly created task. This allows the system to move messages from the originator, and also other individuals in the email, into a chat page within the task management system. After the record has been created, the task management system, in one embodiment, may send out a link to a webpage that manages that task and any communication between the parties regarding the task. For example, the task management system may create an electronic chat room specific to the task so that the parties can review and post messages regarding the task that do not need to circulate through email. The webpage may also display a calendar of due dates or milestones for the project, and also allow authorized individuals associated with the task to modify task parameters or add/remove individuals from the task. By removing the task from being managed by email communication between all the parties, the parties can efficiently communicate and manage completion of their task in a far more efficient manner." where it would be obvious to one of ordinary skill in the art that databases could be used in the storage of these associations as the data is maintained in web pages and records in a management system which typically implement databases for such functionality and because Fig 3 shows database functionality for storing the task data).
Chen does not explicitly disclose a chat service.  In analogous art, Millius discloses the following limitations:
receiving a plurality of messages in a conversation by a chat service (para [0116], " FIG. 7 depicts an example user interface associated with a chat messaging application according to example embodiments of the present disclosure. More particularly, user interface 300 depicts an example message thread 302 that is communicated between two or more parties. In particular, message thread 302 is communicated between a first user of a mobile computing device and a second user depicted by second user profile image 303. Message thread 302 includes a plurality of messages 304-320. Some or all of the messages 304-320 can be provided as input to a text extraction model in accordance with the disclosed technology. For instance, messages 304-320 can correspond to text data 202 provided as input to text extraction model 200 of FIG. 5.");
wherein the plurality of messages in the conversation are visible to a plurality of participants of the conversation (Fig 7, showing both users can see the conversation)
wherein the conversation is associated with an identifier that identifies the conversation (see para [0037], "The extracted assigned text database can include, for example, a plurality of data records corresponding to the extracted text. Each data record can include, for example, a portion of extracted text, one or more identifiers associated with the extracted text (e.g., a message identifier, a date identifier, a time identifier, a sender identifier, one or more recipient identifiers), and one or more assigned contexts. Assigned user contexts can include multiple user contexts when available (e.g., a primary user context, secondary user context, tertiary user context, etc.) or other descriptors or categories associated with a user context."), wherein the at least one database is conversation centric (Figs 8-9, showing messages from conversation is extracted into a database and see para [0037], " A mobile computing device can be further configured to provide at least one portion of extracted text assigned to at least one corresponding user context as output. In some implementations, such extracted text can be provided for display on a display screen of the mobile computing device. In some implementations, such extracted text can be stored in an extracted assigned text database. The extracted assigned text database can include, for example, a plurality of data records corresponding to the extracted text. Each data record can include, for example, a portion of extracted text, one or more identifiers associated with the extracted text (e.g., a message identifier, a date identifier, a time identifier, a sender identifier, one or more recipient identifiers), and one or more assigned contexts. Assigned user contexts can include multiple user contexts when available (e.g., a primary user context, secondary user context, tertiary user context, etc.) or other descriptors or categories associated with a user context."), and wherein the at least one database is configured to store a particular type of attribute associated with the conversation based on the identifier of the conversation (see para [0037], where the assigned context can be considered an attribute and is associated with identifier for the extracted text);
 wherein the at least one database stores the task as the particular type of an attribute associated with the conversation based on the identifier of the conversation (see para [0037], " A mobile computing device can be further configured to provide at least one portion of extracted text assigned to at least one corresponding user context as output. In some implementations, such extracted text can be provided for display on a display screen of the mobile computing device. In some implementations, such extracted text can be stored in an extracted assigned text database. The extracted assigned text database can include, for example, a plurality of data records corresponding to the extracted text. Each data record can include, for example, a portion of extracted text, one or more identifiers associated with the extracted text (e.g., a message identifier, a date identifier, a time identifier, a sender identifier, one or more recipient identifiers), and one or more assigned contexts. Assigned user contexts can include multiple user contexts when available (e.g., a primary user context, secondary user context, tertiary user context, etc.) or other descriptors or categories associated with a user context." see para [0117] and Fig 8, where the assigned context can be considered a type of attribute for the task such as the task of shopping for bread using message ID ABC306)
It would have been obvious to a person of ordinary skill in the art at the time the invention was made to combine the teachings of Chen with Millius because using a chat service or application provides another source for text data that could be used for organization (see Millius, para [0002]-[0003]).                         
Moreover, it would have been obvious to one of ordinary skill in the art at the time of the invention to include the system for chat history assistance as taught by Millius in the method for creating and sharing tasks of Chen, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Claims 2, 11 and 18:
	Further, Chen discloses the following limitations
sending a reminder that the date is still active in the at least one database to a second messaging application associated with the second user based at least in part on the date associated with the first message (col 14, line 12-14, "The task content data 223 can also include various accountability measures, such as a schedule of reminder notification that can be sent to the task participants to remind them of their assignments." and col 16, line 63 to col 17, line 10, "The user interface module 341 can also include a task scheduling module 349. The task scheduling module 349 can be configured to provide a schedule for performance of the task. For example, the task scheduling module 349 can store information about the overall timeline for completion of the task. Further, the task scheduling module 349 can be configured to notify task participants with reminders about due dates for completing their assigned portions of the tasks. The task scheduling module 349 can also request confirmation of receipt of instructions for participants' assigned portions of the task. By reminding participants about their task obligations, the task scheduling module 349 can thereby increase accountability for participating users and can improve the coordination among task participants." and col 9, line 2-5, "For example, the interface can indicate whether the task is assigned, pending, or completed.") 

	Claims 4,  13, 19:
	Further, Chen discloses the following limitations:
wherein the date associated with the first message comprises a due date of the task (col 5, ine 44-47, "the system may look for keywords or a specific formatting of text or fields within the e-mail message to determine the type of task, name of task, and due date for completion.")

	Claims 5-8, 14-16, 20:
	Further, Chen discloses the following limitations:
determining a status of the task based at least in part on the due date of the task (col 6, line 32-51, "In addition, embodiments of the system include a robust status monitoring and user management system for monitoring and reporting on the status of tasks that are being performed by the parties. For example, a manager can review status reports indicating all those employees under his management and determine which employee is completing their tasks on time, which employees are completing their tasks within several days of the deadline, and which employees are habitually late in completing assignments. Because the task management system stores data relating to start time the task was initiated, the scheduled due date, and the progress made towards completion by each party to the task, the system can generate management reports that are very useful in managing the work requirements for each employee. Further, in various embodiments, the task management system can assist managers in monitoring the productivity of employees. For example, the system can monitor the efficiency of each employee, e.g., the time it takes each employee to complete a task. Further, the system may monitor the productivity based on feedback given by other task participants."); and 
sending information indicative of the status and the due date of the task to a plurality of messaging applications associated with the plurality of participants of the conversation for display of the status and the due date of the task (col 8, line 65 to col 9, line 17, " For example, Task 1 that is created by User 1 and assigned to User 2 may appear in User 1's outbox and in User 2's inbox. The inbox-outbox interface can present the schedule for completing the task, such as the timeline for completing each step of the task. Further, the inbox-outbox interface can display the status of the task. For example, the interface can indicate whether the task is assigned, pending, or completed. Other status types may also be possible. An assigned task may be a task that has been assigned by the task creator to the task recipient(s), but that has not yet been accepted by the task recipient(s) and/or not yet begun by the task recipient(s). A pending task may be a task that has been accepted by the task recipient(s) but that is currently being performed by the task participants. A completed task may be a task that has been fully performed by the task participants. The inbox-outbox interface may also sort the tasks by status, such that tasks that are to be performed by the user are presented before tasks that are to be performed by another user. Further, the inbox-outbox interface may sort the tasks by due date, such that tasks that are due sooner are presented before tasks that are due later.").
receiving information indicative of a change to the due date or the status of the task from the first messaging application or the second messaging application (claim 3, " wherein assigning the status to the new task comprises detecting a change in status of the task, and updating the graphical user interface to indicate to all the associated users that the status of the task has changed."); and
updating the status of the task based on the information indicative of the change to the due date or the status of the task (claim 3, " wherein assigning the status to the new task comprises detecting a change in status of the task, and updating the graphical user interface to indicate to all the associated users that the status of the task has changed.").
sending information indicative of an updated status of the task to the plurality messaging applications for display of the updated status of the task (claim 3, “updating the graphical user interface to indicate to all the associated users that the status of the task has changed.")
sending the reminder to at least the second messaging application based on at least one of the status of the task, the due date of the task, or receiving information indicative of a reminder date (col 1, 1-10, "the task scheduling module 349 can be configured to notify task participants with reminders about due dates for completing their assigned portions of the tasks. The task scheduling module 349 can also request confirmation of receipt of instructions for participants' assigned portions of the task. By reminding participants about their task obligations, the task scheduling module 349 can thereby increase accountability for participating users and can improve the coordination among task participants.")

	Claim 9:
	Further, Chen discloses the following limitations:
sending the first message and the information indicative of the date associated with the first message to a plurality of messaging applications associated with a plurality of participants of the conversation for display of the first message and the date associated with the first message (col 5, line 48 to col 6, line 13, "This allows the system to move messages from the originator, and also other individuals in the email, into a chat page within the task management system... It should also be realized that the task management system is not limited to only communicating to parties through a web interface or electronic chat room, and that certain parties could indicate within the system that they prefer to be notified of new task messages or changes by way of email, text or other mode of communication.")

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

US 20190007362 A1
US 20120317499 A
US 20120173633 A1


Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUJAY KONERU whose telephone number is 571-270-3409. The examiner can normally be reached on Monday-Friday, 9 am to 5 pm.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patricia Munson can be reached on 571- 270-5396.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SUJAY KONERU/
Primary Examiner, Art Unit 3624